Citation Nr: 0308966	
Decision Date: 05/13/03    Archive Date: 05/20/03

DOCKET NO.  00-09 577A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1961 to December 1961.  This matter is before the 
Board of Veterans' Appeals (Board) from a November 1997 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania, which 
denied the claim as not well grounded.  The veteran provided 
testimony at a personal hearing before a hearing officer at 
the RO in May 2001, a transcript of which is of record.  He 
had also requested a Board hearing in conjunction with this 
appeal, but withdrew the request in March 2003.  38 C.F.R. 
§ 20.704(e).

As an additional matter, the Board notes that the RO 
initially determined that the veteran had not timely 
perfected his appeal with respect to this issue.  He filed a 
Notice of Disagreement with that determination.  However,  an 
April 2001 Decision Review Officer (DRO) determination 
concluded that he had timely perfected an appeal on the claim 
of service connection for a psychiatric disorder.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), codified at 38 U.S.C.A. § 5100 et seq. 
(West 2002), became law.  VA has also revised the provisions 
of 38 C.F.R. § 3.159 effective November 9, 2000, in view of 
the new statutory changes.  See 66 Fed. Reg. 45,620-45,632 
(August 29, 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  It also 
eliminated the concept of a well-grounded claim.  This change 
in the law applies to all claims filed on or after the date 
of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Nothing in the record indicates that the RO ever notified the 
veteran of the enactment of the VCAA.  There was no mention 
of pertinent either statutory or regulatory provisions in any 
communication promulgated by the RO, to include the September 
2002 Supplemental Statement of the Case (SSOC).  Hence, there 
is nothing in the record to support a finding that the 
veteran was kept apprised of what he must show to prevail in 
his claim, what information and evidence he was responsible 
for, and what evidence VA must secure, as mandated by the 
VCAA.  See Generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Moreover, it is not clear that the RO considered 
whether any additional development was warranted based upon 
the VCAA's enhanced duty to assist.  Thus, the Board 
concludes that a remand is necessary to ensure that VA has 
met notice requirements and its duty to assist the veteran in 
developing the facts pertinent to his claim, particularly in 
light of the VCAA and implementing regulations.  

On February 1997 VA psychiatric examination the diagnosis was 
adjustment disorder, with mixed depression and anxiety.  In a 
March 1997 addendum, the examiner stated, in part, that it 
was difficult to establish the temporal relationship of the 
veteran's depression to his military service at the current 
time.  The examiner further noted that the veteran provided 
no details of his military service, and no prior history 
until later.  Based on the foregoing, it is not clear whether 
development of the matter of a nexus between the veteran's 
current psychiatric disability and service is complete.  
Moreover, it does not appear that the examiner reviewed the 
service medical records (which reflect that the veteran was 
discharged from service because of unsuitability and was 
emotionally unstable) in conjunction with this examination.  
Clarification is necessary.

The veteran is advised that VA regulations provide that 
individuals for whom medical examinations have been 
authorized and scheduled are required to report for such 
examination.  38 C.F.R. § 3.326(a).  VA regulations also 
address the consequences of a veteran's failure to attend a 
scheduled VA medical examination, and provide that when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination, and a claimant, without good cause, fails to 
report for such examination, or reexamination, (1) in an 
original compensation claim, the claim shall be rated based 
on the evidence of record; (2) in any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  38 
C.F.R. § 3.655.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should provide the veteran 
written notification (specific to his 
claim) of the impact of the VCAA and 
implementing regulations on his claim.

2.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for any psychiatric 
disorder from February 1997 to the 
present.  Obtain and associate with the 
claims file complete records (not already 
in the file) from all sources identified.

3.  The veteran should then be accorded a 
VA psychiatric examination to determine 
whether he has an acquired psychiatric 
disability related to service.  His 
claims folder should be made available to 
the examiner for review before the 
examination.  Following examination of 
the veteran and  review of his records, 
the examiner should express an opinion as 
to whether it is as likely as not (50 
percent or greater likelihood) that the 
veteran's current psychiatric disorder is 
causally related to service.  The 
examiner must explain the rationale for 
any opinion given.

4.  The RO should review the claims 
folder to ensure that the foregoing 
requested development has been completed.  
In particular, the RO should review the 
examination report to ensure that it is 
responsive to and in compliance with the 
directives of this remand and if not, the 
RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completing any additional 
development necessary, the RO should 
readjudicate the matter on appeal in 
light of any additional evidence added to 
the record.  

If the benefit sought remains denied, the veteran and his 
representative should be furnished an appropriate 
Supplemental Statement of the Case and given opportunity to 
respond.  The case should then be returned to the Board, if 
in order, for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


